Title: From Alexander Hamilton to James McHenry, 26 December 1798
From: Hamilton, Alexander
To: McHenry, James



Private
New York Decr. 26 1798
Dear Sir

I do not know what is the practice in nominations, as to annexing Counties to names; but I do know that to annex them to the military nominations about to be made will be likely to lead to error. In several cases it was somewhat uncertain what County was the place of residence, and if I recollect rightly there is certainly a mistake in this respect in at least one instance in the state of New York. I discover that Andrew White is of Dutchess County. I think a different one is annexed to his name. With true esteem & regard.
Yr. Obed servant

A Hamilton
James Mc.Henry Esqr.

